Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed  8/30/22 is acknowledged and has been entered.

2.  Applicant is reminded of Applicant's election without traverse of Group I and species of SEQ ID NO: 17 (as the HLA-E binding peptide) and the aAPC does not further comprise an exogenous T regulatory costimulatory polypeptide, an exogenous costimulatory polypeptide, nor an exogenous coinhibitory polypeptide in Applicant’s amendment and response filed 1/28/22.

Newly added claims 106-112 are drawn to non-elected species and are presently withdrawn. 

Claims 1, 11, 97, 99, 103-105 are presently being examined as they read upon the elected species.  

3. Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 1, 2, 4, 9-11, 96 and 98-105 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Applicant has canceled claims 2, 4, 8-10, 96 and 98 and has amended instant base claim 1 to recite specific antigenic polypeptide sequences.  

4.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 9-11, 98 and 99.

Applicant has amended claims 11 and 99 and has canceled claims 8, 9 and 98. 
	
5.  The following is necessitated by Applicant’s amendment filed 8/30/22.

 "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

In the instant case, claim 1 recites peptides that do not share a single structural similarity, having different primary amino acid sequences and lengths.  In addition, the peptides derive from different source proteins.


6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.  Claim 99 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an artificial antigen presenting cell (aAPC) comprising an engineered enucleated erythroid cell comprising on the cell surface a fusion polypeptide comprising an exogenous antigen presenting polypeptide connected to an exogenous antigenic polypeptide that consists of the sequence of SEQ ID NO: 17 (QMRPVSRVL), wherein the exogenous antigen presenting polypeptide is HLA-E*01:03 single chain fusion protein comprising an alpha chain, 2m and glycophorin A, wherein the HLA-E*01:03 single chain fusion protein is linked to the exogenous antigenic polypeptide via a linker, does not reasonably provide enablement for the said cell wherein the linker linking the HLA-E*01:03 single chain fusion protein to the exogenous antigenic polypeptide is a cleavable linker.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/30/22.

The specification does not disclose how to use the said cell wherein the linker linking the HLA-E*01:03 single chain fusion protein to the exogenous antigenic polypeptide is a cleavable linker.  

The specification discloses that in an embodiment the exogenous antigen presenting polypeptide comprising HLA-E comprises a membrane anchor that is GPA (glycophorin A), alpha chain of HLA-E, and 2m, wherein the exogenous antigenic polypeptide is connected to the exogenous antigen presenting polypeptide via linker which may be a cleavable linker (e.g., page 58 at the first full paragraph).  The specification further discloses that the genetically engineered enucleated erythroid cell is an artificial antigen presenting cell that present the exogenous antigenic polypeptide to a T cell (e.g., first two paragraphs of the Summary section on page 2 and first two paragraphs on page 4).  The specification discloses that the exogenous antigen is polypeptide is QMRPVSRVL (SEQ ID NO: 17) (page 4 at the last two lines).  

The specification does not disclose working examples with regards to the claimed genetically engineered enucleated erythroid artificial antigen presenting cell comprising the recited components, wherein the exogenous antigenic polypeptide is attached to the exogenous HLA-E*01:03 single chain fusion protein via a cleavable linker.

Evidentiary reference Lybarger et al (JBC, 2003, 278(29): 27105-27111, of record) teaches a SCT composed of a different MHC class I molecule that comprises the leader sequence of 2m followed by an antigenic peptide, 15-mer flexible amino acid linker, mature 2m, second flexible amino acid linker of 20 residues, and mature class I heavy chain. Lybarger et al teach that these SCTs are advantageously remarkably more stable and have high structural and conformational integrity required for immune recognition as compared to non-covalently attached antigenic peptide constructs, as the SCTs are able to efficiently rebind the covalently attached peptide after dissociation of the peptide occurs (see entire reference, especially first paragraph at col. 2 on page 27106 and Discussion at the first paragraph).  

The specification does not disclose any use for the claimed aAPC having the said cleavable linker.  

There is insufficient guidance in the specification as to how to use the instant invention.  Undue experimentation would be required of one skilled in the art to practice the instant invention.  See In re Wands 8 USPQ2d 1400 (CAFC 1988).

8.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 1, 2, 4, 8-10, 96, 97 and 102-105 under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1.  

Applicant has canceled claims 2, 4, 8-10 and 96 and has amended the claim to recite a single chain fusion protein and that it comprises HLA-E*01:03 alpha chain, 2m and glycophorin A, limitations that the art references do not teach.  

However, for completeness of the record, Applicant’s argument that a single chain fusion polypeptide comprising the HLA-E*01:03 alpha chain, 2m and glycophorin A and the SEQ ID NO: 17 peptide (i.e., the HSPsp peptide consisting of the sequence QRMPVSRVL) was unexpectedly expressed at higher levels on an engineered enucleated erythroid cell than was a single chain fusion polypeptide comprising the HLA-E*01:01 alpha chain, 2m and glycophorin A and the SEQ ID NO: 17 peptide is not persuasive because this higher cell surface expression was known in the art and thus not unexpected.  HLA-E*01:03 allele was known in the art prior to the filing date of the claimed invention in general to have a higher affinity to a majority of adequate peptides, producing a more stable complex, resulting in higher cell surface expression level than does HLA-E*01:01 as is evidenced by Iwazsko and Bogunia-Kubic (Arch. Immunol. Ther. Exp. 2011, 59: 353-367, see entire reference, especially page 357 at column 2 at the last sentence of the last full  paragraph). As pertains specifically to HLA-E*03:01 versus HLA-E*01:01 bound to the HSPsp peptide, the art recognized before the filing date of the claimed invention that cell surface expression of HLA-E*03:01 bound to the HSPsp peptide is higher than the cell surface expression of HLA-E*01:01 bound to the HSPsp peptide (e.g., Michaelsson et al (JEM, 2002, 196(11): 1403-1414, see entire reference, especially Figure 2 at the left panels and Figure legend).  

9.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 11, 98, 99 and 101 are rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of Lilienfeld et al (Xenotransplantation, 2007, 14: 126-134) and Lybarger et al (JBC, 2003, 278(29): 27105-27111).  
 
Applicant has canceled claims 99 and 101, and has amended the claim to recite a single chain fusion protein and that it comprises HLA-E*01:03 alpha chain, 2m and glycophorin A, limitations that the art references do not teach.  Applicant’s argument that a single chain fusion polypeptide comprising the HLA-E*01:03 alpha chain, 2m and glycophorin A and the SEQ ID NO: 17 peptide (i.e., the HSPsp peptide consisting of the sequence QRMPVSRVL) was unexpectedly expressed at higher levels on an engineered enucleated erythroid cell than was a single chain fusion polypeptide comprising the HLA-E*01:01 alpha chain, 2m and glycophorin A and the SEQ ID NO: 17 peptide is not persuasive because this higher cell surface expression was known in the art and thus not unexpected, as is enunciated above in this Office Action.

10.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2.  

Applicant has canceled claim 100.

11.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  


12.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.  Claims 1, 11, 97 and 103-105 are rejected under 35 U.S.C. 103 as being unpatentable over Leavenworth et al (J. Clin. Invest. 2013, 123(3): 1382-1389, IDS reference) in view of WO 2015/153102 A1 (IDS reference), WO 2014183071  A2 (of record), US 2005/0196404 A1, Michaelsson et al (JEM, 2002, 196(11): 1403-1414), and Iwazsko and Bogunia-Kubic (Arch. Immunol. Ther. Exp. 2011, 59: 353-367).

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/30/22.

Claim interpretation:  

The admission in the specification at Table 1 is that peptide QMRPVSRVL (identical to that of SEQ ID NO: 17 that is recited in instant dependent claim 97) is the leader sequence of human HSP60 (heat shock protein 60).  The specification discloses that the terms “polypeptide”, “peptide” and “protein” are used interchangeably to refer to a polymer of amino acid residues (page 21 at lines 4-5).  The specification discloses that the term “about” is meant to encompass variations of +/- 20%, 10%, 5%, 1%, or 0.1% (page 14 at lines 6-9). 

This is a new ground of rejection necessitated by Applicant’s amendment filed 8/30/22.

Leavenworth et al teach that CD8+ Treg cells can be expanded by peptide-pulsed DCs (dendritic cells that have costimulatory molecules on their surfaces), but since CD8+ Treg cells are memory cells, it is possible that they may also be expanded by antigen in the absence of cell-dependent costimulatory activity, for example, by Hsp60 leader sequence peptide /HLA-E-coated nanoparticles (NP).  Said reference teaches that such stimulation in the absence of costimulatory signals by Hsp60 leader sequence peptide/HLA-E complexes on NPs may represent an effective and simplified method for CD8+ Treg expansion.  Leavenworth et al teach that the Hsp60 leader sequence peptide is recognized by a CD8+ subset of Tregs that suppresses autoimmunity.  Leavenworth et al exemplify complexes of the murine homolog of HLA-E comprising 2m and peptide (especially first para on page 1388, paragraph spanning pages 1387-1388, materials and methods, abstract).  (See entire reference).  

The admission in the specification at Table 1 is that peptide QMRPVSRVL (identical to that of SEQ ID NO: 17 that is recited in instant dependent claim 97) is the leader sequence of human HSP60 (heat shock protein 60).  

Leavenworth et al do not teach wherein the HSP60 leader sequence peptide/HLA-E complex is present on an enucleated erythroid cell such as a reticulocyte or an erythrocyte in the form of a single chain fusion polypeptide comprising the HSP60sp peptide (optionally linked via a linker), HLA-E*01:03 (alpha chain), 2m (light chain), and glycophorin A. 

WO 2015/153102 A1 teaches that exogenous antigen-expressing enucleated hematopoietic cells (EHCs) such as erythrocytes, reticulocytes, or platelets can comprise an antigen of interest and may be used to induce the proliferation of antigen-specific Treg cells, including in vivo for induction of tolerance in autoimmune diseases such as RA. WO 2015/153102 A1 teaches that EHCs advantageously enable persistent exposure of the antigen to the host which is considered to be important in induction of peripheral tolerance through antigen presentation in the absence of costimulatory signals, leading to the expansion of Tregs.  WO 2015/153102 A1 teaches that EHCs have been used experimentally to induce peripheral tolerance using a model antigen.
  
WO 2015/153102 A1 teaches that cultured EHCs that express an antigen of interest 
can advantageously be scaled up to large size to generate a uniform preparation that can be used universally.  WO 2015/153102 A1 teaches that the antigen can be localized extracellularly on the surface of the cell, fused to an endogenous cell protein, or to a GPI or other anchor, or a precursor cell can be genetically modified to produce the exogenous antigen. WO 2015/153102 A1 teaches and exemplifies cleavable linkers (see entire reference, especially abstract, [0005], [0006],[0092], [00178], [00179], [00182], [00220], [00221],[ [0235], [0250]).

WO 20141830712  A2 teaches a genetically engineered enucleated blood cell that expresses on the surface a first fusion protein comprising a first peptide of interest, including a vaccine antigen, and a first red blood cell membrane protein, wherein the first red blood cell membrane protein is GPA (glycophorin A ) (see entire reference, e.g., claims 1-3 and 11, abstract, page 5 at lines 8-16).

US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct (a single chain trimer) that encodes from N- to -C terminus:  mature peptide QMRPVSRVL- peptide linker-2m-peptide linker-mature HLA-E (especially Figure 1).  US 2005/0196404 A1 discloses that when this construct is expressed in cells, it is correctly folded and expressed. US 2005/0196404 A1 discloses making a genetically engineered human cell comprising the single chain HLA-E trimer (fusion construct of HLA-E heavy chain, 2m and peptide) for use in a human recipient.  US 2005/0196404 A1 discloses that single chain trimers advantageously form stable structures in which the peptide is extraordinarily tightly bound to the HLA molecule and that the HLA-E/peptide complex is more potently able to interact with cognate T cells [than non-single chain trimer MHC /2m/peptide complexes].  Note that human MHC molecules are designated as “HLA” molecules. (See entire reference, especially abstract, Figure 1, [0014], [0020]). 

Michaelsson et al teach that cell surface expression of HLA-E*03:01 bound to the HSPsp peptide is higher than the cell surface expression of HLA-E*01:01 bound to the HSPsp peptide (see entire reference, especially Figure 2 at the left panels and Figure legend).  
Iwazsko and Bogunia-Kubic teach that HLA-E*01:03 has a higher affinity binding to a majority of adequate peptides, producing a more stable complex, resulting in higher cell surface expression level than does HLA-E*01:01 (see entire reference, especially page 357 at column 2 at the last sentence of the last full  paragraph).

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have made a genetically engineered enucleated erythroid cell such as a reticulocyte or erythrocyte with antigen of interest such as is taught by WO 2015/153102 A1, that is genetically engineered to express an HLA-E/Shsp60sp peptide complex such as taught by Leavenworth et al, but to have used a single chain fusion polypeptide form of the HLA-E/peptide that comprises instead of three separate components (HLA-E, 2m, and peptide), an advantageously stable single chain trimer fusion polypeptide comprising peptide-peptide linker-b2m-linker-HLA-E as is disclosed by US 2005/0196404 A1, and that further comprises glycophorin A that is taught by WO 20141830712  A2 to be a suitable attachment means for a peptide or protein to an enucleated erythroid cell.  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used HLA-E*01:03 (alpha chain) (taught by Michaelsson et al and Iwazsko and Bogunia-Kubic) as the specific HLA-E in the generic HLA-E single chain construct.

One of ordinary skill in the art would have been motivated to do this in order to produce a platform to proliferate and expand Tregs that are important for study of and treatment of autoimmune diseases such as RA.  One of ordinary skill in the art would have been motivated to do this also to make a composition that can potentially be useful in vivo to expand Tregs, particularly in view of the many advantages presented by using EHCs that is taught by WO 2015/153102 A1 ---persistence in vivo, universally appropriate for administration to subjects, easily scaled up to produce a uniform composition, and also in view of the silence of Leavenworth et al as to the size and other characteristics of a NP that would be appropriate to use. 

One of ordinary skill in the art would have had a reasonable expectation of success in making the claimed invention, as: Leavenworth et al teach that HLA-E/HSP60sp complexes can proliferate Tregs, 

WO 2015/153102 A1 teaches that exogenous antigen-expressing enucleated hematopoietic cells (EHCs) such as erythrocytes or reticulocytes can comprise an antigen of interest and may be used to induce the proliferation of antigen-specific Treg cells and can advantageously be scaled up to large size to generate a uniform preparation that can be used universally,

US 2005/0196404 A1 discloses making a single chain HLA-E fusion construct (a single chain trimer) that encodes from N- to -C terminus:  mature peptide QMRPVSRVL- peptide linker-2m-peptide linker-mature HLA-E that is correctly folded and expressed on cells and advantageously is more stable with the peptide extraordinarily tightly bound to the HLA molecule, and thus, the HLA-E/peptide complex is more potently able to interact with cognate T cells than non-single chain trimer MHC /2m/peptide complexes, 

Michaelsson et al and Iwazsko and Bogunia-Kubic teach the advantage of using HLA-E*03:01 over using HLA-E*01:01 to achieve higher cell surface expression, both specifically with regard to the HSP60sp peptide and with HLA-E binding peptides in general, respectively, and

WO 20141830712  A1 teaches that glycophorin A is a suitable attachment means to conjugate a protein or peptide of interest to an enucleated red blood cell (i.e., an erythrocyte).

14.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 1, 2, 4, 8-11 and 96-105 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 23-26, 29, 32, 43, 55, 57-62, 64, 65, 67, 70, 72, 75 and 77 of copending Application No. 16/231,489 in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2.   

Applicant has amended instant base claim 1 to recite peptides that are not HPV E7 antigenic peptides, as are recite din the aAPC of the claims of 16/231,489.

15.  Applicant’s amendment filed 8/30/22 has overcome the prior rejection of record of claims 1, 11, 97, and 103-105 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,8, 9, 11-13, 16, 38, 43, 73 and 79 of copending Application No. 16/796,801 as evidenced by a definition in the specification of ‘801 at  page 21, lines 1-3 in view of WO 2015/153102 A1 (IDS reference) and Jiang et al (J. Clin. Invest. 2010, 120(10): 3641-3650, IDS reference) as evidenced by an admission in the specification at Table. 1, as applied to claims 1, 2, 4, 8-10, 96, 97 and 102-105 above, and further in view of WO 20141830712  A2 and WO 20141830712  A1.   

Applicant has amendment instant base claim 1 to recite that the single chain fusion protein comprises HLA-E*01:03 and 2m, wherein in contrast, the HLA in the claims of 16/796,801 must comprise substitutions that stabilize the loadable exogenous antigen-presenting polypeptide on the cell surface.  

16.  No claim is allowed.





17.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

18.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644